226 S.E.2d 400 (1976)
30 N.C. App. 242
Edith Mae ROBERTS
v.
Grady Fetser ROBERTS.
No. 7621DC219.
Court of Appeals of North Carolina.
July 21, 1976.
*401 Larry F. Habegger, Winston-Salem, for plaintiff-appellee.
White & Crumpler by Melvin F. Wright, Jr., Winston-Salem, for defendant-appellant.
ARNOLD, Judge.
The court ordered a lump sum payment of alimony pendente lite in the amount of $17,500, exactly one-half the amount in the parties' joint savings account. Defendant contends the trial court erred in ordering the lump sum payment since adjudication of the parties' respective rights in the joint account was not a proper matter to be settled at the hearing on alimony pendente lite. We agree.
The purpose of alimony pendente lite is to provide the dependent spouse with reasonable living expenses during the pendency of litigation. As stated by Higgins, J., in Sguros v. Sguros, 252 N.C. 408, 412, 114 S.E.2d 79 (1960): "A pendente lite order is intended to go no further than provide subsistence and counsel fees pending the litigation. It cannot set up a savings account in favor of the plaintiff. Such is not the purpose and cannot be made the effect of an order."
"Unlike the question of subsistence pendente lite or temporary child custody, the matter of disputed ownership of considerable assets will turn on determination made in the context of a final hearing on the merits of all the claims and assertions." (Emphasis added) Guy v. Guy, 27 N.C.App. 343, 348, 219 S.E.2d 291, 295 (1975). In this case the court acted prematurely. A determination of the rights to the joint savings account was a matter for final hearing on all the merits, and not for hearing on alimony pendente lite.
Defendant's second argument that the court erred in making findings of fact not supported by the evidence is without merit.
That portion of the court's order directing payment of alimony pendente lite to plaintiff in a lump sum of $17,500 is vacated. The remaining portions of the order are affirmed.
Vacated in part.
Affirmed in part.
BROCK, C. J., and PARKER, J., concur.